Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 24, 2019

                                      No. 04-19-00348-CV

                               IN THE INTEREST OF V.R.J.,

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 1997EM504318
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
        Appellant’s brief was originally due August 26, 2019; however, the court granted an
extension of time until September 25. Appellant has filed a motion asking for an additional
thirty day extension of time to file the brief.

        We grant the motion and order appellant’s brief due October 25, 2019. The court does
not ordinarily grant extensions of more than sixty days beyond the original due date. Counsel is
therefore advised that no further extensions of time will be granted absent a motion, filed before
the brief is due, that (1) demonstrates extraordinary circumstances justifying further delay, (2)
advises the court of the efforts counsel has expended in preparing the brief, and (3) provides the
court reasonable assurance that the brief will be completed and filed by the requested extended
deadline.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of September, 2019.



                                                    ___________________________________
                                                    LUZ ESTRADA,
                                                    Chief Deputy Clerk